DETAILED ACTION
This action is responsive to the following communication: The preliminary amendment filed on 11/10/2020.  This action is made non-final.
Claims 1-11 are pending in the case.  Claims 1, 10, and 11 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/20, 09/02/20, 01/06/21 were filed before the mailing of a first Office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claims for the benefit of U.S. Patent application No. 16/019,347 (now U.S. Patent No. 10,732,834) which is a continuation of U.S. application No. 13/172,649 (now U.S. Patent No. 10,033,872) which is a continuation of U.S. application No. 11/770,720 (now U.S. Patent No. 9,996,792) which claims priority to U.S. Provisional Patent Application No. 60/879,469 filed January 8, 2007, U.S. Provisional Patent Application No. 60/883,799 filed January 7, 2007, and U.S. Provisional Patent Application No. 60/824,769 filed September 6, 2007 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are 
For the purpose of examiner, misnumbered claims 1-11 been renumbered 1-12 with the dependency of the claims are renumbered accordingly.
Claim 1 (renumbered as 2) is objected to because of the following informalities:  there are “::” in 6 of the claim.  Claims 2-9 (renumbered as 3-10) are rejected as incorporating the deficiencies of the claim upon which they depend. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-11 are rejected on the ground of nonstatutory double patenting over claims as shown in the below table of U. S. Patent No. 10,732,834 (hereinafter “834) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 16/983,240
Patent No. “834
1. (Renumbered as 2). 
An electronic device, comprising: 
- a display; 
- one or more input devices; 

- one or more processors; and 
- memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
+ displaying, on the display, a list of items corresponding to voicemail messages, including a first item corresponding to a first voicemail message and a second item corresponding to a second voicemail message; 
+ while displaying the list of items corresponding to voicemail messages, detecting a user selection of the first item corresponding to the first voicemail message; 

+ in response to expanding display of the first item on the display, displaying, in the expanded first item, a plurality of options corresponding to managing the first voicemail message.  


An electronic device, comprising: 
- a display; 
- one or more input devices; 
- one or more output devices; 
- one or more processors; 
- memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
+ displaying, on the display, a list of voicemail messages; 



+ detecting, via the one or more input devices, a user selection of a voicemail message in the list; 


+ in response to detecting the user selection 
+ playing, via the one or more output devices, the selected voicemail message, wherein a playback indicator of the progress bar indicates a played portion of the selected voicemail message, and wherein the playback indicator is configured to slide in a first direction along the progress bar; 
+ while concurrently displaying the progress bar and a first affordance for deleting the selected voicemail message without displaying at least a first portion of the list of voicemail messages, detecting, via the one or more input devices, a finger contact on the first affordance; and 
+ in response to detecting the finger contact on the first affordance: removing display of the selected voicemail message from the list of voicemail messages; and displaying, on the display, the list of voicemail messages including the first portion of the list of voicemail messages

Claim 1

Claim 2
Claim 8 (Renumbered as 9)
Claim 4
Claim 9 (Renumbered as 10)
Claim 6
Claim 10 (Renumbered as 11)
Claim 17
Claim 11 (Renumbered as 12)
Claim 9


As seen in the above table, the claims of the “834 patent contains almost all the elements of claims 1-11 (Renumbered as 2-12) of the instant application.  As such claims 2-12 of the instant application are not patently distinct from the earlier patent claims and are unpatentable for obvious-type double patenting.  The instant application claims are broader in every aspect than the patent claim and are therefore an obvious variant thereof.


Claims 2-11 are rejected on the ground of nonstatutory double patenting over claims as shown in the below table of U. S. Patent No. 7996792 (hereinafter “792) in view of Bear et al. (US 20050071437 A1; hereinafter Bear) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 16/983,240
Patent No. “792
1. (Renumbered as 2). 
An electronic device, comprising: 
- a display; 
- one or more input devices; 
- one or more processors; and 
- memory storing one or more programs configured to be executed by the one or more 

+ displaying, on the display, a list of items corresponding to voicemail messages, including a first item corresponding to a first voicemail message and a second item corresponding to a second voicemail message; 
+ while displaying the list of items corresponding to voicemail messages, detecting a user selection of the first item corresponding to the first voicemail message; 
+ in response to detecting the user selection of the first item corresponding to the first voicemail message, expanding display of the first item on the display while maintaining display of the second item corresponding to the second voicemail message; and [~’displaying the list of voicemail messages as recited in the ‘834]
+ in response to expanding display of the first item on the display, displaying, in the expanded first item, a plurality of options 


A portable electronic device, comprising: 
- a touch screen display {the touch screen display is acted as one or more be input/out devices}; 
- one or more processors; 
- memory; and one or more programs, 
- displaying a list of voicemail messages; 




- detecting selection by a user of a respective voicemail message in the list; 



- responding to the user selection of the respective voicemail message by initiating playback of the user-selected voicemail message; 
- detecting a finger contact with a progress bar on the touch screen display, the progress bar configured to slide in a first direction on the touch screen display; 
- detecting continuous movement of the finger contact on the touch screen display from the progress bar to a location other than 
- in response to the detected continuous movement, sliding the progress bar in accordance with the component of the movement of the finger contact that is parallel to the first direction; and restarting playback of the user-selected voicemail message at a position within the user-selected voicemail message corresponding to the position of the slid progress bar

Claim 13
Claims 7-8 (Renumbered as 8)
Claim 14
Claim 9 (Renumbered as 10)
Claim 16
Claim 10 (Renumbered as 11)
Claim 1 in view of Bear
Claim 11 (Renumbered as 12)
Claim 19 in view of Bear


As seen in the above table, the claim 13 of the “792 patent contains almost all the elements of claims 2 of the instant application except for the limitations: “while maintaining display of the second item corresponding to the second voicemail message.”
Bear provides a suggestion to one of ordinary skill in the art that at the time the invention was made to have included the features of “while maintaining display of the second item 
As such claims 1-11 (Renumbered as 2-12) of the instant application are not patently distinct from the earlier patent claims and are unpatentable for obvious-type double patenting.  The instant application claims are broader in every aspect than the patent claim and are therefore an obvious variant thereof.

Claims 2-11 are rejected on the ground of nonstatutory double patenting over claims as shown in the below table of U. S. Patent No. 10033872 (hereinafter “872) in view of Bear et al. (US 20050071437 A1; hereinafter Bear) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 16/983,240
Patent No. “872
1. (Renumbered as 2). 
An electronic device, comprising: 
- a display; 
- one or more input devices; 
- one or more processors; and 
- memory storing one or more programs configured to be executed by the one or more 

+ displaying, on the display, a list of items corresponding to voicemail messages, including a first item corresponding to a first voicemail message and a second item corresponding to a second voicemail message; 
+ while displaying the list of items corresponding to voicemail messages, detecting a user selection of the first item corresponding to the first voicemail message; 
+ in response to detecting the user selection of the first item corresponding to the first voicemail message, expanding display of the first item on the display while maintaining display of the second item corresponding to the second voicemail message; and [~’displaying the list of voicemail messages as recited in the ‘834]
+ in response to expanding display of the first item on the display, displaying, in the expanded first item, a plurality of options 


A portable electronic device, comprising: 
- a touch screen display {the touch screen display is acted as one or more be input/out devices}; 
- one or more processors; 
- memory; and one or more programs, 
- displaying, on the touch screen display, a list of voicemail messages; 



- detecting a user selection of a respective voicemail message in the list; 


- in response to detecting the user selection of the respective voicemail message, displaying, on the touch screen display, a progress bar corresponding to the user-selected voicemail message; 
- playing the user-selected voicemail message, wherein a playback indicator of the progress bar indicates a played portion of the user-selected voicemail message, and wherein the playback indicator is configured to slide in a first direction along the progress bar; 

- detecting, on the touch screen display, continuous movement of the finger contact from the location on the progress bar to a location other than the progress bar, the continuous movement of the finger contact having a component parallel to the first direction and a component perpendicular to the first direction; 
- in response to detecting the continuous movement, causing the playback indicator to slide along the progress bar from a first position on the progress bar to a second position on the progress bar in accordance with the component of the movement of the finger contact that is parallel to the first direction; and 
- restarting playback of a portion of the user-selected voicemail message corresponding to the second position on the progress bar

Claim 1
Claim 7 (Renumbered as 8)
Claim 2
Claim 8 (Renumbered as 9)
Claim 4

Claim 6
Claim 10 (Renumbered as 11)
Claim 11 in view of Bear
Claim 11 (Renumbered as 12)
Claim 11 in view of Bear


As seen in the above table, the claim 1 of the “872 patent contains almost all the elements of claims 2 of the instant application except for the limitations: “while maintaining display of the second item corresponding to the second voicemail message.”
Bear provides a suggestion to one of ordinary skill in the art that at the time the invention was made to have included the features of “while maintaining display of the second item corresponding to the second voicemail message.” (See Fig. 8 and ¶ 0061; control for the playback of the selected message, the playback window 802 is displayed to control the playback of the selected message, the selected message is expanded with the highlight border around it).  Therefore, one of ordinary skill in the art at the time of the invention would recognize the obvious additional limitation of displaying the selected message with the other messages in the list as suggested by Bear to enable a user to control and playback the selected message while at the same time is able to view other messages in the list (Bear: see Fig. 8).
As such claims 1-11 (Renumbered as 2-12) of the instant application are not patently distinct from the earlier patent claims and are unpatentable for obvious-type double patenting.  The instant application claims are broader in every aspect than the patent claim and are therefore an obvious variant thereof.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 6, 9 (Renumbered as 2-4, 7, 10-12) are rejected under 35 U.S.C. 103(a) as being unpatentable over Bear et al. (US 20050071437 A1; hereinafter Bear) further in view of Carlson et al. (US 2007/0143662 B1; hereinafter Carlson).

As to claims 1, 10-11 (Renumbered as claims 2, 11-12), Bear teaches:
An electronic device (see Fig. 1 and ¶¶ 0029; the computer can be personal computers, hand-held devices, tablet devices), A method (see ¶ 0032), and A non-transitory computer-readable storage medium (see ¶ 0032), comprising: 
a display (see Fig. 1 and ¶¶ 0035; monitor 191 could be touch-screen panel such as tablet-type touch screen); 
one or more input devices (see Fig. 1 and ¶¶ 0035; monitor 191 could be touch-screen panel such as tablet-type touch screen which could be considered as input device; the user can enter commands and information into the computer through input devices such as a tablet, or electronic digitizer, microphone, keyboard, pointer device…); 
one or more processors (see Fig. 1 and ¶¶ 0031, 0049); and 

displaying, on the display, a list of items corresponding to voicemail messages, including a first item corresponding to a first voicemail message and a second item corresponding to a second voicemail message (see Fig. 7 and ¶ 0060; list of voicemail messages are displayed as illustrated in Fig. 7); 
while displaying the list of items corresponding to voicemail messages, detecting a user selection of the first item corresponding to the first voicemail message (see Fig. 7 and ¶ 0060; a user may move the selection box 708 from the first voicemail message to the second voicemail message); 
in response to detecting the user selection of the first item corresponding to the first voicemail message, expanding display of the first item on the display while maintaining display of the second item corresponding to the second voicemail message (see Figs. 7-8 and ¶¶ 0060-0061; a user can initiate playback of the selected voicemail message by selecting an item from a graphical user interface.  As shown in Figs. 7-8, the selected voicemail message is expanded with the selected box or a graphical user interface allowing the user to initiate playback: “Alternatively, the user may press the Enter key on the keyboard, or select an item from a graphical user interface, and so forth”.  With further user input, the playback window 802 appear onscreen while the list of voicemail is displayed as illustrated in Fig. 8); and 
in response to expanding display of the first item on the display, displaying, in the expanded first item, a plurality of options corresponding to managing the first voicemail message (see Figs. 7-8 and ¶¶ 0060-0061; as shown in Figs. 7-8, the selected voicemail message is expanded with the selected box or a graphical user interface allowing the user to initiate playback: “Alternatively, the user may press the Enter key on the keyboard, or select an item from a graphical user interface, and so forth”.  With further user input, the playback window 802 appear onscreen while the list of voicemail is displayed as illustrated in Fig. 8).  
As rejected above, Bear is interpreted to teach all the limitations of claim 2.  Alternatively, Carlson is relied upon for teaching the limitations in response to detecting the user selection of the first item corresponding to the first voicemail message, expanding display of the first item on the display while maintaining display of the second item corresponding to the second voicemail message (see Fig. 5 and ¶¶ 0050-0052; voice message 538 is selected/highlighted, the highlighted message is expanded to show information associated with it such as an audio player user interface 544) and in response to expanding display of the first item on the display, displaying, in the expanded first item, a plurality of options corresponding to managing the first voicemail message (see Fig. 5 and ¶¶ 0050-0052; voice message 538 is selected/highlighted, the highlighted message is expanded to show information associated with it such as an audio player user interface 544; the user interface 544 displays options to manage the highlighted voice message).
Both references are directed to the same field of endeavor of the claimed invention (i.e., graphical user interface for managing voice messages), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the playback user interface of Bear to also include the feature of displaying the playback controls in response to selecting the voicemail message as taught by Carlson so that the user is able to easily control the playback of the selected voice message (Carlson: see ¶ 0051-0052).

As to claim 2 (Renumbered as claim 3), the rejection of claim 1 is incorporated.  Bear and Carlson further teach: 
in response to detecting the user selection of the first item corresponding to the first voicemail message, displaying, on the display, a play affordance (Bear: see Figs. 7-8 and ¶¶ 0060-0061; as shown in Figs. 7-8, the selected voicemail message is expanded with the select an item from a graphical user interface, and so forth”.  With further user input, the playback window 802 appear onscreen while the list of voicemail is displayed as illustrated in Fig. 8.  Alternatively, Carlson teaches in  Fig. 5 and ¶¶ 0050-0052; voice message 538 is selected/highlighted, the highlighted message is expanded to show an audio player user interface 544; the user interface 544 displays play affordance); and 
in response to detecting a user selection of the affordance, playing the first voicemail message (Bear: see Figs. 7-8 and ¶¶ 0060-0061; “select an item from a graphical user interface” to initiate a playback of the highlighted voicemail message.  Alternatively, Carlson teaches in  Fig. 5 and ¶¶ 0050-0052; voice message 538 is selected/highlighted, the highlighted message is expanded to show an audio player user interface 544; the user interface 544 displays play affordance). 
Both references are directed to the same field of endeavor of the claimed invention (i.e., graphical user interface for managing voice messages), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the playback user interface of Bear to also include the feature of displaying the playback controls in response to selecting the voicemail message as taught by Carlson so that the user is able to easily control the playback of the selected voice message (Carlson: see ¶ 0051-0052).

As to claim 3 (Renumbered as claim 4), the rejection of claim 1 is incorporated.  Bear and Carlson further teach: 
while playing the first voicemail message, displaying, in a progress bar, an indication of progress of the first voicemail message (Bear: see Figs. 7-8 and ¶¶ 0060-0062; a playback window 82 appears onscreen, the playback window 802 includes a progress bar 804 and many other affordances such as button 806 and window controls).  

As to claim 6 (Renumbered as claim 7), the rejection of claim 1 is incorporated.  Bear and Carlson further teach: detecting a scrolling gesture (e.g., see ¶¶ 0057, 0060); and 
in response to detecting the scrolling gesture, scrolling the list of voicemail messages (e.g., see ¶¶ 0057, 0060; a user may scroll forward and backward through the list of voicemail messages).  

As to claim 9 (Renumbered as claim 10), the rejection of claim 1 is incorporated.  Bear and Carlson further teach: in response to detecting the user selection of the first item corresponding to the first voicemail message, highlighting the first item in the list (Bear: see Figs. 7-8; the selected voicemail is highlighted with selection box 708). 

Claims 4 (Renumbered as claim 5) is rejected under 35 U.S.C. 103(a) as being unpatentable over Bear/Carlson further in view of Goldberg et al. (USPN 6760696 B1; hereinafter as Goldberg).

As to claim 4 (Renumbered as claim 5), the rejection of claim 1 is incorporated.  Bear and Carlson further teach: while displaying the plurality of options corresponding to managing the first voicemail message in the expanded first item, detecting a user selection of a first option of the plurality of options (Bear: see Figs. 7-8 and ¶¶ 0060-0061; “select an item from a graphical user interface” to initiate a playback of the highlighted voicemail message.  Alternatively, Carlson teaches in  Fig. 5 and ¶¶ 0050-0052; voice message 538 is selected/highlighted, the highlighted message is expanded to show an audio player user interface 544; the user interface 544 displays play affordance).
Bear and Carlson do not teach the first option corresponds to delete option. 

All references are directed to the same field of endeavor of the claimed invention (i.e., graphical user interface for managing voice messages), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the playback user interface of Bear/Carlson to also include the delete control in the playback user interface as disclosed in Goldberg so that the playback user interface can display both the progress bar and a delete control which enable a user to easily managing the voice messages (Goldberg: see Col. 9, lines 11-38).

Claims 5 (Renumbered as claim 6) is rejected under 35 U.S.C. 103(a) as being unpatentable over Bear/Carlson further in view of Fisher et al. (US 2007/0203991 A1; hereinafter as Fisher).

As to claim 5 (Renumbered as claim 6), the rejection of claim 1 is incorporated.  

In the same field of endeavor of displaying a list of messages, Fisher discloses a device (see ¶ 0027), the device is configured to while displaying the list of items corresponding to [voicemail] messages, displaying, on the display, an indication that the first item corresponds to an unread [voicemail] message (see Fig. 5 and ¶ 0092; a list view shows a messages where all unread messages are presented in bold).  
All references are directed to the same field of endeavor of the claimed invention (i.e., graphical user interface for managing messages), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the message user interface of Bear/Carlson to include the unread message indication in the message user interface as disclosed in Fisher so that the user can easily identify the unread messages from the read messages; thus make it easier for the user to locate the relevant message (Fisher: see Fig. 5).  This is true since Fisher suggests that its system can be tailored to any item or type of information that can be organized based in part on personal behavior (Fisher: see ¶ 0027).

Claims 7-8 (Renumbered as claims 8-9) is rejected under 35 U.S.C. 103(a) as being unpatentable over Bear/Carlson further in view of Hotelling et al. (US 2006/0026536 A1; hereinafter as Hotelling).

As to claim 7 (Renumbered as claim 8), the rejection of claim 6 is incorporated.  
Bear and Carlson do not appear to teach: wherein detecting the scrolling gesture comprises detecting a vertical movement of a finger of the user on the touch screen display.

All three references are directed to the same field of endeavor of scrolling through a list of item, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the voicemail message user interface of Bear to include the vertical scrolling gesture as disclosed in Hotelling to allow the user to view consecutive sets of data currently outside of the viewing area (Hotelling: see ¶ 0069).  This is true since Bear suggests that monitor 191 could be touch-screen panel such as tablet-type touch screen which could be considered as input device (Bear: see Fig. 1 and ¶¶ 0035).

As to claim 8 (Renumbered as claim 9), the rejection of claim 6 is incorporated.  Bear and Carlson do not appear to teach: wherein the scrolling gesture has a horizontal component on the touch screen, and detecting the scrolling gesture is independent of the horizontal component of the gesture on the touch screen. 
Hotelling discloses an electronic device wherein the scrolling gesture has a horizontal component on the touch screen (see ¶ 0055; scroll bars), and detecting the scrolling gesture is independent of the horizontal component of the gesture on the touch screen (see ¶¶ 0068; scrolling gesture in the horizontal direction which is independent from the scroll bars).
All three references are directed to the same field of endeavor of scrolling through a list of item, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the voicemail message user interface of Bear to include the horizontal scrolling gesture as disclosed in Hotelling to allow the user to view consecutive sets of data currently outside of the viewing area (Hotelling: see ¶ 0069).  This is true since Bear suggests that monitor 191 could be touch-screen panel such as tablet-type touch screen which could be considered as input device (Bear: see Fig. 1 and ¶¶ 0035).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example; Brackbill et al. (US 2008/0207176 A1) provides a method, medium, and system for displaying voicemail messages on a screen (see Abstract).  A list of voicemail messages is displayed on a screen (see ¶ 0012).  The user can scroll through the list (see ¶ 0026).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179